 


110 HR 2955 IH: Every Student Counts Act
U.S. House of Representatives
2007-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2955 
IN THE HOUSE OF REPRESENTATIVES 
 
July 10, 2007 
Mr. Scott of Virginia (for himself, Mr. Hinojosa, Mr. Davis of Illinois, Mr. Thompson of Mississippi, Ms. Corrine Brown of Florida, Mr. Cummings, Mr. Fattah, Mr. Jefferson, Mr. Grijalva, Ms. Linda T. Sánchez of California, Ms. Lee, Ms. Carson, Mr. Al Green of Texas, Ms. Loretta Sanchez of California, Mr. Towns, Mr. Ellison, Mr. Hare, and Ms. Kilpatrick) introduced the following bill; which was referred to the Committee on Education and Labor 
 
A BILL 
To improve calculation, reporting, and accountability for graduation rates. 
 
 
1.Short titleThis Act may be cited as the Every Student Counts Act.  
2.PurposesThe purposes of this Act are— 
(1)to require consistent calculations of graduation rates across schools, districts, and States; 
(2)to leverage accurate reporting of graduation rates; 
(3)to provide educators with critical information about students’ progress toward graduation; and 
(4)to ensure meaningful accountability for the improvement of graduation rates for all students, particularly those of poor and minority students. 
3.Findings The Congress finds the following: 
(1)To retain its competitive edge in the world economy, it is essential that America’s youth be prepared for the jobs of today and for the jobs of the future. Such jobs increasingly require a postsecondary education—an estimated 85 percent of current jobs and almost 90 percent of the fastest growing and best paying jobs require some postsecondary education. 
(2)Individuals without a high school diploma experience higher rates of unemployment, incarceration, living in poverty, and receiving public assistance than individuals with at least a high school diploma. 
(3)Approximately one-third of all high school students in the United States fail to graduate with their peers—about 1,230,000 every year. 
(4)The graduation rates for historically disadvantaged minority groups are far lower than that of their white peers; little more than half of all African-American and Hispanic students will finish high school on time with a regular high school diploma compared to over three-quarters of white students. 
(5)About 2,000 of the more than 20,000 high schools in the United States produce nearly half of the Nation’s dropouts. In these schools, the number of seniors is routinely 60 percent or less than the number of freshmen 4 years earlier. While almost half of the Nation’s African-American students and nearly 40 percent of Latino students attend these dropout factories, only 11 percent of white students do. 
(6)The graduation rate calculations currently used by most States for both reporting and accountability are inconsistent and misleading. Not only does this obscure the graduation rate crisis, particularly for poor and minority students, but it also makes it impossible to compare graduation rates across schools, districts, and States. 
(7)The average gap between State-reported and independently reported graduation rates is approximately 11 percent, and in some States that difference rises to over 25 percent. 
(8)In 2005, all 50 of the Nation’s Governors signed the National Governors Association’s Graduation Rate Compact, pledging to use a common, accurate graduation rate. However, since only a few States currently use the Compact rate for accountability purposes and some States have backed off this goal, it is necessary to operationalize common calculations and accountability for graduation rates. 
(9)The most accurate graduation rate calculations are reliant on high-quality longitudinal data systems that track individual student data from the time a student enters the educational system until he or she leaves it. Currently only 16 States have the 4 elements of a statewide longitudinal data system that are necessary to calculate the National Governors Association Compact rate at the school level. 
(10)An accountability system with meaningful graduation rate goals holds schools, districts, and States responsible for both student achievement and outcomes and ensures that low-performing students are not unnecessarily held back or pushed out (encouraged to leave school without a diploma). 
(11)As implemented, the No Child Left Behind Act of 2001 does not require consistent calculations, meaningful goals, or disaggregation of graduation rates. This means that most high schools can make adequate yearly progress despite a consistent, or even a growing, graduation gap or by making as little as 0.1 percent improvement or less in graduation rates each year. 
4.Definitions For purposes of this Act: 
(1)Graduation rateThe term graduation rate means the ratio of the number of graduates with a regular high school diploma to the number of students in the adjusted cohort as calculated using the adjusted cohort rate formulas. 
(2)Four-year adjusted cohort graduation rate formulaThe term four-year adjusted cohort graduation rate formula means the number of students who graduate in four years or less with a regular high school diploma (which does not include a GED or other certificate of completion or alternative to a diploma except as provided in paragraph (7)(B)), divided by the number of students who formed the adjusted cohort for that graduating class. 
(3)Five-year adjusted cohort graduation rate formulaThe term five-year adjusted cohort graduation rate formula means the number of students who graduate in five years or less with a regular high school diploma (which does not include a GED or other certificate of completion or alternative to a diploma except as provided in paragraph (7)(B)), divided by the number of students who formed the adjusted cohort for that graduating class five years earlier. 
(4)Adjusted cohort 
(A)In generalSubject to the other subparagraphs of this paragraph, the term adjusted cohort means the students who entered grade 9 together, and any students that transferred into the cohort in grade 9 through 12 minus any students removed from the cohort. 
(B)Transfers inThe term transfers in means the students who enroll after the beginning of the entering cohort’s first year in high school, up to and including in grade 12. 
(C)Cohort removalTo remove students from the cohort, the school or local educational agency must confirm that the student has either transferred out or is deceased. 
(D)Transfers outThe term transfers out means the students the school or local educational agency has confirmed have transferred to another school, local educational agency, or other educational program for which they are expected to receive a regular high school diploma. Confirmation of a student’s transfer to another school, local educational agency, or program requires formal documentation that the student enrolled in the receiving school. Students enrolled in a GED or other alternative educational program that does not issue or provide credits toward the issuance of a regular high school diploma are not considered transfers out. Students who were enrolled, but for whom there is no confirmation of transfer or completion, may not be labeled transfers or errors, but must remain in the cohort as non-graduates for reporting and accountability purposes. 
(E)Treatment of other leavers and withdrawalsStudents who were retained in grade, enrolled in a GED program, or left school for any other reason may not be counted as transfers out for the purpose of calculating graduation rates and must remain in the adjusted cohort. 
(F)Special ruleFor those high schools that start after ninth grade, the cohort shall be calculated based on the earliest high school grade. 
(5)Four-year graduatesThe term four-year graduates means those students who earned a regular high school diploma at the conclusion of their fourth year, before their fourth year, or during a summer session immediately following their fourth year. 
(6)Five-year graduatesThe term five-year graduates means those students who earned a regular high school diploma at the conclusion of their fifth year, before their fifth year, or during a summer session immediately following their fifth year. 
(7)Regular high school diploma 
(A)In generalThe term regular high school diploma means the standard high school diploma awarded to the preponderance of students in the State that is fully aligned with State standards, or a higher diploma, and does not include GEDs, certificates of attendance, or any lesser diploma award. 
(B)Special ruleFor those students who have significant cognitive disabilities and are assessed using an alternate assessment aligned to alternate achievement standards, receipt of a regular high school diploma or State-defined alternate diploma aligned with completion of their entitlement under the Individuals with Disabilities Education Act shall be counted as graduates with a regular high school diploma for the purposes of this Act. No more than one percent of students can be counted as graduates with a regular high school diploma under this subparagraph. 
(8)Alternative educational settingThe term alternative educational setting means— 
(A)a secondary school or secondary educational program that is designed for students who are under-credited or have dropped out of high school and that awards a regular high school diploma; or  
(B)a secondary school or secondary educational program designed to issue a regular high school diploma concurrently with either a postsecondary degree or up to two years of college credit. 
(9)Under-creditedThe term under-credited means the student is a year or more behind the expected accumulation of credits or courses towards an on-time graduation as determined by the relevant local and State educational agency’s high school graduation requirements for an on-time graduation. 
(10)On-track studentThe term on-track student means a student that— 
(A)has accumulated the number of credits necessary to promote to the next grade, in accordance with State and district policies; and 
(B)has failed no more than one semester in English or language arts, mathematics, science, or social studies. 
5.Calculating and reporting accurate graduation rates 
(a)Calculating graduation ratesUpon the enactment of this Act, and every year thereafter, for all graduation rate requirements under the Elementary and Secondary Education Act of 1965, every State educational agency, local educational agency, and school, using a Statewide longitudinal data system with individual student identifiers, must implement— 
(1)the four-year adjusted cohort graduation rate formula; and 
(2)the five-year adjusted cohort graduation rate formula. 
(b)DisaggregationThe graduation rate shall be calculated at the school, local educational agency, and State levels in the aggregate and disaggregated by race, ethnicity, gender, disability status, migrant status, English proficiency, and status as economically disadvantaged, except that such disaggregation shall not be required in a case in which the number of students in a category is insufficient to yield statistically reliable information or the results would reveal personally identifiable information about an individual student. 
(c)Reporting graduation ratesUpon the enactment of this Act, and every year thereafter, every State educational agency, local educational agency, and school must report annually, as part of the State, local educational agency, and school report cards required by section 1111(h) of the Elementary and Secondary Education Act of 1965, each of the following: 
(1)The four-year adjusted cohort graduation rate, in the aggregate and disaggregated by each of the subgroups described in subsection (b). 
(2)The five-year adjusted cohort graduation rate, in the aggregate and disaggregated by each of the subgroups described in subsection (b). 
(3)The number of students who have been removed from the cohort as described in section 4(4), in the aggregate and disaggregated by each of the subgroups described in subsection (b). 
(4)The percentage of continuing students who have not graduated but are still in school. 
(d)Use of interim graduation rateStates that do not have an individual student identifier longitudinal data system shall be required to temporarily use an interim graduation rate calculation that meets the following conditions: 
(1)The calculation must measure or estimate the number of graduates compared to the number of students in the high school’s entering grade. 
(2)The calculation must not use dropout data. 
(3)The calculation must count as graduates only those students who receive a regular high school diploma as described in section 4(7). 
(4)The calculation can be disaggregated by the subgroups described in subsection (b). 
(5)The calculation can be used on an annual basis to determine a rate of growth, as described in section 6. 
(6)The interim graduation rate calculation may only be used until 2012. No later than 2012, States must implement the graduation rates described in subsection (a). 
(e)Reporting use of interim graduation rateThe State must describe the interim graduation rate in use in accordance with subsection (d) in its State accountability plan, for review and approval by the Secretary. 
(f)Reporting percent of on-track studentsUpon enactment, and every year thereafter, every State educational agency, local educational agency, and school must report annually, as part of the State, local educational agency, and school report cards required by section 1111(h) of the Elementary and Secondary Education Act of 1965, the percent of on-track students (as defined in section 4(10)) from each grade, except the graduating grade, in the aggregate and disaggregated by each of the subgroups described in subsection (b). 
(g)Reporting additional indicators 
(1)States may report additional complementary indicators of high school completion, such as— 
(A)extended year graduation rates; 
(B)a college-ready graduation rate; 
(C)a dropout rate; 
(D)in-grade retention rates; 
(E)percentages of students receiving GEDs, certificates of completion, or alternatives to a diploma; and 
(F)in States with exit exams, students who have completed course requirements but failed a State exam required for graduation. 
(2)The Secretary shall develop definitions for these indicators, consistent with the National Center for Educational Statistics, and provide those definitions in regulations, to ensure that those measures are comparable across schools and districts within the State. 
(3)For purposes of reporting or accountability, these additional indicators may not replace the adjusted cohort graduation rate. 
(4)Nothing in this Act should be construed as limiting States in the reporting of other indicators. 
(h)Data anomalies 
(1)When an individual student record indicates a student was enrolled in more than one educational agency or a student record shows enrollment but no subsequent information, such student records shall be assigned to one entering graduation rate cohort for the purposes of calculating and reporting school, local educational agency, and State graduation rates. 
(2)A student that stays in school beyond five years, returns to school after dropping out, or receives a diploma from more than one school in a given local educational agency shall be counted only once for reporting and accountability, as part of their original cohort. 
(i)Monitoring of data collectionEach State shall conduct regular audits of data collection, reporting, and calculations by local educational agencies. The Department of Education shall assist States in their efforts to develop and retain capacity for collection, analysis, and public reporting of high school graduation rate data. 
6.School, local educational agency, and state accountability 
(a)Graduation rate goalEach State shall seek to have all students graduate from high school prepared for success in college and work. 
(b)Graduation rate calculationEach State shall use the aggregate and disaggregated four-year adjusted cohort graduation rate and five-year adjusted cohort graduation rate as the additional high school indicator for the purposes of determining each high school’s and local educational agency’s adequate yearly progress status as described in section 1111(b)(2)(C)(vi) of the Elementary and Secondary Education Act of 1965. 
(c)Annual measurable objectivesSchools and local educational agencies with four-year adjusted cohort graduation rates and five-year adjusted cohort graduation rates below 90 percent overall or for any subgroup shall be required to increase graduation rates, overall and for any subgroup of economically disadvantaged students; students from major racial and ethnic groups; students with disabilities; migrant students; or students with limited English proficiency; in order to make adequate yearly progress, as follows: 
(1)Baseline for graduation ratesSubject to paragraph (2), the four-year and five-year graduation rates calculated and reported in accordance with this Act for the first year after the enactment of this Act shall serve as the baseline rates. Annually thereafter, graduation rates calculated at the school, local educational agency and State levels in the aggregate and disaggregate shall be evaluated for annual growth in accordance with this Act. 
(2)Baseline adjustmentOnce a State has implemented an individual student identifier longitudinal data system and can calculate the adjusted-cohort graduation rate described in paragraphs (2) and (3) of section 4, but no later than 2012, such State shall use this rate as the new baseline graduation rate for reporting and accountability purposes. 
(3)Annual growth 
(A)For a State, local educational agency, or school to make adequate yearly progress, it must demonstrate increases in the graduation rate from the baseline rate, in the aggregate and for each subgroup described in this subsection, as follows: 
(i)For the four-year adjusted cohort rate, an average of 2.5 percentage points per year since the baseline was established. 
(ii)For the five-year adjusted cohort rate, an average of 3 percentage points per year since the baseline was established. 
(B)A school may not make adequate yearly progress using the five-year adjusted cohort rate if— 
(i)its four-year adjusted cohort rate, overall or for any subgroup described in this subsection, falls below the cohort’s initial baseline or shows no improvement over a four-year period; or 
(ii)fewer than 75 percent of the students included as five-year graduates, overall or for any subgroup described in this subsection, are four-year graduates. 
(d)Waivers 
(1)In generalLocal educational agencies may apply to the State educational agency, on behalf of schools or programs described as an alternative education setting under section 4(8) for a waiver related to an alternative expected completion time. 
(2)ApplicationFor each alternative education setting the application for the waiver shall include— 
(A)description of the educational program; and 
(B)a proposed alternative expected completion time for the preponderance of the students in the program to be used for calculating an adjusted-cohort graduation rate. 
(3)Annual growthTo make adequate yearly progress, each program or school receiving a waiver under paragraph (1) must increase its approved alternative graduation calculation an average of 2.5 percentage points per year since the baseline was established. 
7.Reporting requirement Within 90 days after the date of the enactment of this Act, and annually thereafter, each State educational agency shall submit, and make publicly available a report to the Secretary on the implementation of this Act, including— 
(1)a description of every category, code, and the corresponding definitions that the State has authorized for identifying, tracking, calculating, and publicly reporting student status; and 
(2)if using an interim graduation rate pursuant to section 5(d), a description of efforts to implement the four-year and five-year adjusted cohort rates and expected date of implementation, no later than 2012. 
 
